Case 3:17-cv-04203-MAS-TJB Document 42 Filed 07/17/20 Page 1 of 2 PageID: 621



                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
____________________________________
                                      :
ELENA ALVAREZ,                        :    Civil Action No.: 17-4203 (MAS) (TJB)
                                      :
                  Plaintiff,          :
                                      :
                  v.                  :    MEMORANDUM ORDER
                                      :
ADVANCE AUTO PARTS, INC., et al.,     :
                                      :
                  Defendants.         :
                                      :

       THIS MATTER comes before the Court upon the Report and Recommendation (“R&R”)

of the Honorable Tonianne J. Bongiovanni, U.S.M.J., regarding Plaintiff Elena Alvarez’s

(“Plaintiff”) failure to prosecute this matter and comply with the Court’s orders. (R&R, ECF No.

41.) Judge Bongiovanni’s R&R provides a detailed account of the procedural history of this matter,

including scheduling orders, correspondence from Defendants regarding Plaintiff’s discovery

deficiencies, conferences with the Court, and numerous attempts by the Court to contact Plaintiff’s

counsel. (R&R 1–3.) The R&R also sets forth the legal standard, evaluates the factors set forth in

Poulis v. State Farm Fire and Casualty Co., 747 F.2d 863, 868 (3d Cir. 1984), and ultimately

recommends that the Court dismiss Plaintiff’s claims with prejudice. (R&R at 3–6.)

       Plaintiff failed to object to Judge Bongiovanni’s R&R pursuant to Local Civil Rule

72.1(c)(2). Moreover, the docket in this matter reflects no effort whatsoever by Plaintiff to comply

with the most basic of discovery obligations. (See generally R&R; Defs.’ Dec. 4, 2019

Correspondence, ECF No. 40.)

       The Court has carefully reviewed and considered the R&R and other documents on file in

this matter and finds good cause to adopt Judge Bongiovanni’s findings. Accordingly,
Case 3:17-cv-04203-MAS-TJB Document 42 Filed 07/17/20 Page 2 of 2 PageID: 622



                         day of July 2020, ORDERED that:
      IT IS on this ____ day

      1.    The R&R (ECF No. 41) is hereby ADOPTED as the
                                                      t Findings of Fact and

                 usions of Law of this Court.
            Conclusions

      2.          iff’s Amended Complaint (ECF No. 17) is
            Plaintiff’s                                i DISMISSED WITH

               JUDICE.
            PREJUDICE.



                                                __________
                                                        _ ________
                                                ____________________________
                                                MICHAEL A
                                                        A. SHHIPP
                                                                IP
                                                UNITED STATES DISTRICT JUDGE




                                            2
